DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
3.	Claims filed 7-11-2022.  Claim 2 canceled.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino 2021/0245675

Regarding claim 17, Yoshino teaches a portable electronic device (Figs 2/5/6 microphone device, Abstract), comprising:
an enclosure (Figs 2/6 case 111, [26]) having an acoustic port (Fig 5 the opening areas between each of 224a/224b/224c is acoustic port) that acoustically couples an acoustic cavity within the enclosure to a surrounding ambient environment; 
a microphone positioned within the enclosure (Fig 2 shows microphone 114 is positioned within the acoustic cavity) and acoustically coupled to the acoustic cavity; and
an acoustic mesh (Fig 6 windscreen 20) coupled to the acoustic port (Fig 5 the opening area between each of 224a/224b/224c is acoustic port), and
a support member (Fig 5, support part 222, fixing parts 223a/223b/223c and Fig 6 support post/fixing part 22) extending from a top side of the microphone (Fig 2 shows microphone 114) to a center portion of the acoustic mesh (Fig 2, windscreen 20) to acoustically close the center portion of the acoustic mesh (Fig 6, windscreen 20) and 
wherein a remaining portion of the acoustic mesh surrounding the center portion is acoustically open and surrounds the center portion (the remaining portion is a portion of windscreen 20 that is over top the opening area in between 224a/224b/224c); 
wherein the remaining portion comprises a surface area that is at least 1 percent a total surface area of the acoustic mesh (as shown in Fig 5).
Regarding claim 18, Yoshino teaches the portable electronic device of claim 17 wherein the acoustically closed center portion prevents a wind noise from the ambient environment from entering the acoustic cavity (para [41] teaches windscreen 20 reduces the generation of pop noise with the sound collecting part by protecting the sound collecting part (microphone 114) from wind from the outside of the microphone device 1).
Regarding claim 19, Yoshino teaches the portable electronic device of claim 17 wherein the acoustically closed first center portion is at a center of the acoustic mesh (Fig 6 shows the acoustically closed first center portion is at the center of the acoustic mesh/windscreen 20).

Regarding claim 20, Yoshino teaches the portable electronic device of claim 17 wherein the support member (Fig 5 the support member 222) comprises a radius  that is smaller than a radius of the acoustic port (Fig 5 shows a radius of the support member 222 is smaller than a radius of the acoustic port (the acoustic port radius is a distance between the opening area 224b).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino 2021/0245675 in view of Walters 2012/0253798

Regarding claim 1, Yoshino discloses an acoustic mesh (Figs 4- 6, windscreen 20, Abstract, para [41]) comprising:
a first portion that is acoustically closed by a support member post contacting at least a center of the acoustic mesh (Fig 5 a first portion is any area of windscreen 20 that is directly on the support post/support part 222, fixing parts 223a/223b/223c, Fig 6, support post/fixing member 22), 
the support post (Fig 6, the support post/fixing member 22, [41]) is extending from a base portion (Fig 6, a base portion 221) of an enclosure (Figs 2/6 case 111, [25]) that defines an acoustic cavity over which the acoustic mesh is positioned; and
a second portion that surrounds the first portion and is acoustically open (a second portion is the width of 221 where the mesh is not blocked).
Yoshino does not teach wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less.
Walters teaches wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less (Para [32] teaches placing the microphone under a windscreen advantageously eliminates some wind noise from both microphones.  In one example, a windscreen reduced the signal due to wind noise at the pressure microphone by about 8 dB). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yoshino’s invention as taught by Walters for allowing microphone sensitivity for implement of being enabled to control the frequency of the microphone rolls off, see Walter’s para [32].
Regarding claim 3, Yoshino discloses the acoustic mesh of claim 1 wherein the second portion (a second portion is the width of 221 where the mesh is not blocked) 
comprises a surface area that is at least 1 percent a total surface area of the acoustic mesh (a portion of windscreen 20 that is over top the opening area in between 224a/224b/224c and Fig 5 shows a surface area that is at least 1 percent a total surface area of the acoustic mesh ).
Regarding claim 4, Yoshino discloses the acoustic mesh of claim 1 wherein the second portion (a second portion is the width of 221 where the mesh is not blocked) is near a perimeter of the acoustic mesh (windscreen 20).
Regarding claim 5, Yoshino discloses the acoustic mesh of claim 1 wherein the second portion (a second portion is the width of 221 where the mesh is not blocked) is a ring shaped portion (Fig 5 label 225) positioned around the first portion (Figs 5-6 a first portion is any area of windscreen 20 that is directly on the support post/fixing member 22).
Regarding claim 6, Yoshino discloses the acoustic mesh of claim 1 wherein the first portion (Fig 6 a first portion is any area of windscreen 20 that is directly on the support post/fixing member 22) comprises a number of portions (Fig 6 element 225, 224a/224b/224c, 223a/223b/223c) that acoustically close different sections of the acoustic mesh (windscreen 20).
Regarding claim 7, Yoshino discloses the acoustic mesh of claim 1 wherein the first portion (Fig 6 a first portion is any area of windscreen 20 that is directly on the support post/fixing member 22 comprises a diameter).
Yoshino does not teach the diameter of the first portion is 1.5 cm or less. However, having the diameter of the first portion is 1.5 cm or less was just a matter of design choice.

Regarding claim 8, Yoshino discloses the acoustic mesh of claim 1 wherein the acoustic mesh (Fig 6 windscreen 20) is coupled to an acoustic port (Fig 5 the opening areas between each of 224a/224b/224c is acoustic port) of the acoustic and a microphone (Figs 2 microphone unit 114, [29-30]) is positioned within the acoustic cavity (Fig 2 shows microphone 114 is positioned within the acoustic cavity).
Regarding claim 9, Yoshino discloses the acoustic mesh of claim 8 wherein the support post (Fig 5, support part 222, fixing parts 223a/223b/223c and Fig 6 support post/fixing part 22) is positioned between the microphone (microphone 10, [48]) and the acoustic port (Fig 5 the opening areas between each of 224a/224b/224c is acoustic port), and the support posts (Fig 5, support part 222, fixing parts 223a/223b/223c and Fig 6 support post/fixing part 22) is contacts an inner surface of the acoustic mesh (Fig 6, windscreen 20) that faces the acoustic cavity.
Regarding claim 10, Yoshino discloses an acoustic shielding assembly comprising:
an acoustic mesh (Fig 6, windscreen 20, Abstract, [41]);
a support member (Fig 5, support part 222, fixing parts 223a/223b/223c and Fig 6 support post/fixing part 22) having a top side (Fig 6 a top side 225) contacting an inner surface of at least a center portion of the acoustic mesh (Fig 6 windscreen 20) to acoustically close the center portion of the acoustic mesh (Fig 6 shows).
Yoshino does not teach wherein a dimension of the support member is selected to allow the acoustic mesh to attenuate wind noise without affecting a frequency response of a microphone to which the acoustic mesh is acoustically coupled.
Walters teaches wherein a dimension of the support member is selected to allow the acoustic mesh to attenuate wind noise without affecting a frequency response of a microphone to which the acoustic mesh is acoustically coupled (Para [32] teaches the resistance of the windscreen to roll off below about 100 Hz). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention the resistance of the windscreen to roll off above 100 Hz would not affecting a frequency response of the microphone.
Regarding claim 11, Yoshino teaches the acoustic shielding assembly of claim 10 wherein the center portion of the acoustic mesh (Fig 6 the center portion of the acoustic mesh/windscreen 20 is a first portion) and a second portion of the acoustic mesh surrounding the first portion is acoustically open (a second portion is the width of 221 where the mesh is not blocked).
Regarding claim 12, Yoshino teaches the acoustic shielding assembly of claim 10 wherein the dimension of the support member is a radius (Fig 6, the dimension of the support member/fixing member 22 has a radius) and the acoustic mesh (Fig 6, the acoustic mesh/windscreen 20 covering the radius of the support member/fixing member 22) comprises a radius that is greater than the radius of the support member (Fig 6 shows windscreen 20 has a radius that is greater than the radius of the support member/fixing member 22).
Regarding claim 13, Yoshino teaches the acoustic mesh (Fig 6 windscreen 20 having a diameter [41]). Yoshino does not clearly state that the acoustic shielding assembly of claim 10 wherein a diameter of the acoustic mesh is 1.5 cm or less.
However, having a diameter of the acoustic mesh is 1.5 cm or less was just a matter of design choice.
Regarding claim 14, Yoshino does not teach the acoustic shielding assembly of claim 10 wherein the attenuation of wind noise is 10 decibels or less.
Walters teaches wherein the acoustic mesh provides a wind noise attenuation of 10 decibels or less (Para [32] teaches placing the microphone under a windscreen advantageously eliminates some wind noise from both microphones.  In one example, a windscreen reduced the signal due to wind noise at the pressure microphone by about 8 dB). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yoshino’s invention as taught by Walters for allowing microphone sensitives for implement of being enabled to control the frequency of the microphone rolls off, see Walter’s para [32].
Regarding claim 15, Yoshino teaches the acoustic shielding assembly of claim 10 wherein the acoustic mesh (Fig 6 windscreen 20) is coupled to an acoustic port (Fig 5 the opening areas between each of 224a/224b/224c is acoustic port) that opens to an acoustic cavity of the microphone (Fig 2 shows microphone 114 is positioned within the acoustic cavity).
Regarding claim 16, Yoshino teaches the acoustic shielding assembly of claim 15 wherein the support member (Fig 6 shows the support member/fixing member 22 is a post positioned within the acoustic cavity) and that extends to the acoustic mesh (Fig 6 windscreen 20).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653